Notice of Pre-AIA  or AIA  Status
 	The present application 16/705,670, filed on 12/6/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US Application #14/727,081 filed on 06/01/2015 US PAT 10503764


DETAILED ACTION
Response to Amendment
Claims 25-44 , (Claims 1-24 canceled ) are pending in this application.
Examiner acknowledges applicants’ amendment filed on 2/10/2022
Drawings
The Drawings filed on 12/6/2019 are acceptable for examination purpose.




Response to Arguments
Applicant's arguments filed on 2/10/2022 with respect to claims 25-44 have been fully considered, for examiner’s response see discussion below:
35 USC § 101
	In view of applicant’s remarks (page 11-14), the rejection under 35 USC § 101 as set forth in the previous office action is hereby withdrawn.

a) 	At page 8, examiner noted applicant’s remarks on double patent rejection, however, examiner is hereby maintains non statutory double patent rejection as shown here below:
b) 	At page 9, claim 1, applicant argues:
	“Andrew lacks inter alia, disclosure of a geographic location associated with a search query………..search query in response to finding a match”
Examiner’s response:
	As to the above argument (b),  the prior art of Andrew is directed to receiving query, generating query suggestion particularly using machine-learned model (Andrew: Abstract), the prior at of Andrew teaches query receiving interface, query suggestion generation, and model component as described in fig 4, particularly when query received , user with query suggestions generator component generates plurality of queries and the model component may receive the query suggestions and display received query suggestions and corresponding  indications of usefulness,( fig 4, 0037, 0040, 0043) while supporting profile of the user that indicates not only geographic location of the user, but also addition information such as demographic data is part of 

c) 	At page 10, claim 1, applicant argues:
	Huffman does not teach or suggest  “adjustment upward which is responsive to finding a match between the geographic location of a user’s device and a location associated with the search query
Examiner’s response:

	Examiner applies above arguments to claims 38,44 and claims 26-29,3-37,39-43 depend from claims 25,38
	





Statutory Review under 35 USC § 101

Claims 25-37 are directed towards a method and have been reviewed.
 	Claims 25-37 perform the method steps, determined to be directed to statutory category
 	Claims 38-43 are directed towards A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method: have been reviewed
 	Claims 38-43 appear to be statutory category, as non-transitory computer storage medium storing computer-executable instructions as disclosed in ¶ 0069-0072 (claim says non-transitory).
	Claims 44 is directed toward a computing device and have been reviewed.
 	Claims 44 appear to be statutory category as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0069-0072 of the applicant’s specification referring to physical processor cores.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 25-44 of US Application No. 16/705,670 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,503,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/705,670
US Patent No. 10,503,764
Claim 25,38,44, method comprising:
 	identifying, via a computing device, a plurality of search queries having an associated geographic location, a search query of the plurality being identified as having an associated geographic location using a trained machine model and a set of features determined for the search query; 
	obtaining, via the computing device, search query input of a user and geographic location information indicating the geographic location of the user’s device
at least a portion of each search query of the set of selected search queries matching at least a portion of the search query input of the user’s search query input; 
 	determining, via the computing device and for each search query of the set of selected search queries, a popularity score using a frequency of occurrence of the search query in a number of search query logs;
 	 making, via the computing device and for each search query of the set of selected search queries, a determination whether to adjust the popularity score, the determination comprising adjusting the popularity score of a search query of the set upward in response to finding a match between the geographic  location of the user’s device  and the geographic location associated with the search query; 
 	determining, via the computing device, an ordered set of search queries using the popularity score of each search query of the number;
 	 selecting, via the computing device, a number of search queries from the ordered set of search queries; and 
























 	making, via the computing device, the number of search queries available to the user in a user interface display of the user’s device in response to the search query input of the user.
  


      generating, by a digital information search and retrieval system server, a database comprising a plurality of search query suggestions, each-search query suggestion of the plurality having associated location information;  


      receiving, over a network by the digital information search and retrieval system server, search query user input from a user computing device;

search and retrieval system server, location information representing the user's location at the time of the search query user input; 
      in response to the search query user input, selecting, by the digital information search and retrieval system server, a number of search query suggestions from the database using, as selection criteria, the received search query user input, the user's location and the associated location information for the number of search query suggestions, for each search query suggestion, of the number of search query suggestions, at least a portion of the location information associated with the search query suggestion matches the user's location and the search query user input matches at least a portion of the search query suggestion; 


       determining, by the digital information search and retrieval system server, an adjusted popularity score for each search query suggestion of the number of search query suggestions, the determining comprising determining a popularity score representing a popularity that is based on a frequency of occurrence of the search query suggestion in a number of query logs and 
       adjusting the popularity score based on a proximity of the search query suggestion's location to the user's location, the adjusting the popularity score comprising: 
       determining, for each search query suggestion of the number of search query suggestions, the proximity of the search query suggestion's location to the user's location by comparing country information of the search query suggestion's associated location 
      adjusting, by the digital information search and retrieval system server, the search query suggestion's popularity score downward if a match is not found; and 
      making, by the digital information search and retrieval system server, the number of search query suggestions, ranked in an order in accordance with each one's adjusted popularity score that is based on both its popularity and its location's proximity to the user's location, available for display at the user computing device in response to receiving the search query user input.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-15 of U.S. Patent No. 10,503,764 to arrive at the claims 25-44 of the instant application 16/705,670 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 25.38.44 of instant 16/705,670 each search query of the set of selected search queries, a determination whether to adjust the popularity score, the determination comprising adjusting the popularity score of a search query of the set upward in response to finding a match between the location of the user and the location associated with the search query while  claim 1 of U.S. Patent No. 10,503,764,  an adjusted popularity score for each search query suggestion of the number of search query suggestions, the determining comprising determining a popularity score representing a popularity that is based on a frequency of occurrence of the search query suggestion in a number of query logs, is absent of the limitation from instant application 16/705,670 claim 25.38.44.   Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, and as such instant application 16/705,670  claims 25,38,44 are broader.











Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al., (hereafter Andrew), US Pub.No. 2009/0187515 published Jul, 2009 Murdock et al., (hereafter Murdock), US Pub.No. 2012/0166416 published Jun,2012 in view of Huffman et al., (hereafter Huffman), US Pub.No. 2014/0379689 published Dec, 2014.

Claims 1-24. (Canceled)

As to claim 25,38,44, Andrew teaches a system which including A method comprising: 
 	“identifying, via a computing device,” (fig 12 – Andrew teaches computer system including both input interface and output interface)  a plurality of search queries having an associated location, a search query of the plurality being identified as having an associated location using a trained machine model and a set of features determined for the search query (fig 4, 0037, 0040, 0043 – Andrew teaches query receiving interface, query suggestion generation, and model component as described in fig 4, particularly when query received , user with query suggestions generator component generates plurality of queries and the model component may receive the query suggestions and display received query suggestions and corresponding  indications of usefulness, while supporting profile of the user that indicates not only geographic location of the user, but also addition information such as demographic data is part of the users interests, trained machine model corresponds to Andrew’s fig 3 ,208, 110); it is further noted that 
	“obtaining, via computing device, search query input of a user” (Andrew: 0031, 0035, fig 3 – Andrew teaches user interface the can receive user input, particularly search query input by the interface element 302, Andrew specifically teaches inputting search query that generates multiple queries based on the input characters for example as detailed in para 0031)
 	“selecting, via the computing device and from the plurality of search queries” (0035, fig 3-4-Andrew teaches user interface that can receive user input search query to one or more query suggestions displayed to a user for users to select particular query suggestion), “a set of search queries using the user’s search query input , at least a portion of each search query of the set of selected search queries matching at least a portion of the user’s search query input” (fig 2, 0031 – Andrew teaches query receiver component receives user query a part or portion in this example letter “s” and the query suggestion generator generates multiple query suggestions based on the letter “s”, similarly query component receives letter “p” and the query suggestion generator generates multiple query suggestions such as “sprint”,”sports”…..; 
 	“determining, via the computing device and for each search query of the set of selected search queries” (fig 1, 0022,0026 – Andrew teaches search query and related search query suggestions in response to the queries)  
 	 “making, via the computing device and for each search query of the set of selected search queries” (fig 1, 0022,0026,0033 – Andrew teaches search query and 
 	“determining, via the computing device, an ordered set of search queries using of each search query of the number” (0034-0035 – Andrew teaches training model and the user history maintains query suggestion generated using search query that indicates user probable selection of particular query suggestion);
 	 “selecting, via the computing device, a number of search queries from the ordered set of search queries” (fig 1, 0024-0025 – Andraew teaches search engine provides user inputting search and returns search query suggestion relative to the original query, frequency of query suggestion as a feature derived from a set of search results retrieved); and 
 	“making, via the computing device, the number of search queries available to the user in response to the search query input of the user” (fig 1-2, 0029-0030 – Andrew teaches query suggestions that available from initial received search available to the user to select, review view the search results)
 	It is however, noted that Andrew does not teach “geographic location of the user’s device, although Andrew specifically suggests “geographical location” of the user from the user profile as detailed in fig 6, 0043, line 10.  On the other hand, Murdock teaches “geographic location of the user’s device” (Murdock: Abstract, fig 3, 0042, fig 4, element 408, para 0049, 0056 – Murdock teaches location prediction module that is capable of identifying “geographical locations” for users submitting queries, it is also noted that the prior art of Murdock teaches geographic locations element 408 may include in the search query for example as shown in the table 1, while computing 
	It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention combine user’s geographical locations associated with the search queries and respective scores of Murdock et al., into machine-learned model of user behavior with respect to query suggestions of Andrew et al., because both Andrew, Murdock teaches user input search queries particularly Andrew teaches query suggestions to the users, maintaining user profile including geographic location (Andrew: Abstract, 0043), while Murdock teaches search query associated with the specific geographic locations including location prediction associated with the search query (Murdock: Abstract, fig 3, fig 5), and Andrew, Murdock teaches usefulness of the search query using model component to calculate respective value (Andrew: 0032), while Murdock teaches relevancy score of each of the geographical location and respective search queries (0054,0062).  Because both Andrew, Murdock teaches user inputting search queries identifying location information, that would have allowed users of Andrew to use location predictor associated with the search query that locates and/or generates search results including relevance score of the searched items and location, while relevance metric indicating how relevant the geographical location is to the search query (Murdock: 0062), thereby user finds most relevant location information interest to the user (Murdock: 0010), thus improves overall quality and reliability of the user performed searches.

 	“a determination whether to adjust the popularity score, the determination comprising adjusting the popularity score of a search query of the set upward in response to finding a match between the location of the user and the location associated with the search query”, although Andrew teaches search query suggestion history (Andrew: 0022-0024, fig 7-history data 104), usefulness of the search query using model component to calculate respective value  (Andrew: 0032), while Murdock teaches relevancy score of each of the geographical location and respective search queries (0054,0062).
 	  On the other hand, Huffman disclosed “a popularity score using a frequency of occurrence of the search query in a number of search query logs” (Huffman : 0024, 0028-0029,0031 – Huffman teaches location identification search that rely on multiple recent queries, tracking of frequency of previous ranked queries to determine popularity of the query and the quality of the search query results, while query log maintains interaction between users and the search engine system, query log corresponds to      fig 1, element 120) 
 	“a determination whether to adjust the popularity score, the determination comprising adjusting the popularity score of a search query of the set upward in response to finding a match between the location of the user and the location associated with the search query” (fig 1,0026, 0031,0034-0035 – Huffman teaches query system that including location identification , query suggestion and query log components, prior art of Huffman also teaches calculating popularity scores and 
 	It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention of to use computing popularity score, adjust popularity score in accordance with the submitted search query and suggested search query of taught by Huffman into machine-learned model of user behavior with respect to query suggestions of Andrew et al., user’s geographical locations associated with the search queries and respective scores of Murdock et al., because that would have allowed users of Andrew, Murdock to identify difference between first generated search query suggestion measure, and the subsequent search query suggestion measures  to compute not only popularity quality measure, but also promoting the query suggestions in the plurality of combined queries (Huffman: Abstract, 0010), while search query suggestion maintain query log to track how frequently the queries were submitted in the past, query data updated to reflect the search query submission ((Huffiman: 0024 line 5-6, 0028), thus improves accuracy of popularity measure.

As to claim 26,39, Andrew disclosed “further comprising for a search query of the plurality, analyzing information associated with the search query to determine the set of features” (Andrew: 0007, 0029).

As to claim 27,40 ,Andrew disclosed “the associated information comprising the terms of the search query” (0005, 0025)

As to claim 28, the combination of Andrew, Murdock disclosed, “the set of features determined for the search query comprising information indicating a position of geographic location information detected among the terms of the search query” (Andrew : 0043, Murdock: 0047)

As to claim 29,  the combination of Andrew, Murdock, Huffman disclosed “the position among the terms of the search query indicating that the geographic location information is either at the end or the beginning of the search query” (Murdock: 0042, Huffman: 0027).

As to claim 30, the combination of Andrew, Murdock, Huffman disclosed, “the set of features comprising information indicating the number of terms of the search query indicating geographic location information” (Murdock: 0047, table 1, table 2; Huffman : 0027-0028).

As to claim 31, Huffman disclosed, “the set of features determined for the search query comprising information indicating a presence or absence of geographic location information among the associated information” (Huffman : 0036,0059).

As to claim 32,  Huffman disclosed the set of features determined for the search query comprising information indicating a confidence level in connection with geographic location information detected among the associated information” (Huffman : 0022-0023).
As to claim 33, Huffman disclosed “the set of features determined for the search query comprising information indicating a level of scope of a geographic location detected among the information associated with the search query” (Huffman 0022-0024).

As to claim 34,  Huffman disclosed the set of features determined for the search query comprising information indicating whether or not a geographic location detected among the information associated with the search query corresponds to a point of interest” (Huffman : 0021,0023).

As to claim 35 Huffman disclosed the set of features determined for the search query comprising a probability that the search query has a local intent to retrieve information for local use” (Huffman : 0033-0034).

As to claim 36 Huffman disclosed “the set of features determined for the search query comprising a probability that a primary intent of the search query is local” (Huffman : 0032-0034)

As to claim 37 Huffman disclosed “the set of features determined for the search query comprising a probability that the search query has a travel intent” (0033-0034,0043)




Conclusion

The prior art made of record
				a.  	US Pub. No.  	2009/0187515
				b. 	US Pub. No. 		2014/0379689
				c. 	US Pub. No. 		2012/0166416














			

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154